Citation Nr: 1533342	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-48 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for a heart disability, to include as secondary to COPD.

3. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

4. Entitlement to service connection for a left eye disability, to include as secondary to service-connected residuals, chemical burn, of the right eye.


REPRESENTATION

Appellant represented by:	John R. Worman, Esq.



ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).  

This case was remanded by the Board in May 2013 for further development.  The case has now been returned to the Board for further appellate review.  

The issue(s) of entitlement to service connection for a heart disability, an acquired psychiatric disorder, and a left eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether COPD is due in part to asbestos exposure during the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for COPD have been met.  38 U.S.C.A. §§  1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102.  

The Veteran alleges that he was exposed to asbestos during his active duty service in the form of insulation in his barracks and brake dust in the motor pool and that he has COPD as a result.  Because the Veteran's personnel records indicate that he drove a personnel carrier for much of his active service, as the Board stated in its May 2013 remand, VA has conceded the issue of asbestos exposure.  

In August 2010, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with COPD and opined that it was less likely than not to be a result of asbestosis because chest x-rays did not show pleural involvements consistent with asbestosis.  The examiner determined that the Veteran's COPD was most likely due to tobacco abuse.  The Board found this examination to be inadequate and remanded for a supplemental opinion, which the same examiner provided in July 2014.  The supplemental opinion repeated the belief that the Veteran's current COPD was a result of tobacco abuse and added aging as a contributory factor; the examiner offered no rationale or medical literature in support of this opinion.  

The Veteran has submitted an April 2015 opinion from a private physician.  The physician opined that it was as likely as not that the Veteran's asbestos exposure, as well as tobacco use, were both contributory causes of his COPD.  In support of this opinion, the physician stated that "a substantial body of epidemiological and pathological evidence confirms respiratory irritants like asbestos are also significant factors and this has been confirmed in non-smokers as well" and cited medical literature to that effect.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

Despite the negative VA opinions of record, given the April 2015 private medical opinion, which includes a well-supported rationale, and  resolving all doubt in favor of the Veteran, the Board finds that service connection for COPD is warranted.



ORDER

Service connection for COPD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran has also claimed entitlement to service connection for a heart disability as secondary to his now-service-connected COPD.  Even though the Veteran originally claimed service connection for coronary artery disease, for which there is no diagnosis of record, the Board notes he has been diagnosed with mild calcification of the aorta, which medical evidence shows that in conjunction with COPD causes decreased mobility, lack of stamina, weakness, fatigue and pain.  See August 2010 VA examination report.  Even though a July 2014 addendum opinion seemingly attributes the Veteran's heart disability solely to age and genetics, given that service connection for COPD has now been granted, another opinion should be sought which addresses secondary service connection.  See 38 C.F.R. § 3.310 (2014).

As a final note, a December 2013 rating decision denied service connection for a left eye disability and a psychiatric disorder.  The Veteran then submitted a notice of disagreement (NOD) with respect to these issues in July 2014.  The AOJ has not issued a statement of the case (SOC) to the Veteran which addresses his NOD as it pertains to these issues.  When a timely notice of disagreement has been filed, the claim must be remanded to the AOJ.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of an SOC, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2014).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case with respect to the issues of entitlement to service connection for (1) a left eye disability, to include as secondary to service-connected residuals of a chemical burn, right eye; and (2) an acquired psychiatric disorder, to include as secondary to service-connected disabilities.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

2. Forward the claims file to an appropriate VA examiner for an addendum opinion regarding the Veteran's claimed heart disability, diagnosed as mild aortic calcification.  If the examiner determines an additional physical examination would be beneficial, one is to be arranged.  An entire copy of the claims file, including this REMAND, must be provided to the examiner and the examination report should reflect the file was reviewed.  Any clinically indicated testing and/or consultation must be accomplished.  Following a review of the claims file, and physical examination of the Veteran if deemed necessary, the examiner is requested to provide the following opinions:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current heart disability is proximately due to (caused by) his service-connected COPD?

b. If not, is it at least as likely as not (probability of at least 50 percent), that the Veteran's current heart disability has been aggravated (chronically worsened beyond normal progression) by his service-connected COPD?  In offering this opinion, the examiner is instructed that the phrase "result of" is insufficient to address the question of aggravation.

A full and complete rationale must accompany all opinions expressed, including a discussion of the medical principles used in reaching any conclusion offered.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


